Citation Nr: 1014545	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-31 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent between September 1, 2006 and August 14, 2009 and 
in excess of 20 percent beginning on August 14, 2009 for 
cervical spine degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis with a history of polypectomy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the Veteran's service 
connection claims for cervical spine degenerative joint 
disease, sinusitis and right knee patellofemoral syndrome.  
Initial disability ratings were assigned for each disability.

A September 2009 Decision Review Officer (DRO) decision 
issued by the same RO increased the initial disability rating 
for cervical spine degenerative joint disease to 20 percent, 
effective August 14, 2009.  This DRO decision also increased 
the initial disability rating for sinusitis to 10 percent.

The Veteran's representative withdrew his request for a 
Central Office hearing in a March 2010 letter.


FINDING OF FACT

In a March 2010 letter, and prior to the promulgation of a 
decision, the Board received notification from the Veteran to 
withdraw his appeal as to the instant claims for an increased 
initial disability rating for cervical spine degenerative 
joint disease, sinusitis and right knee patellofemoral 
syndrome.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his claim of entitlement to an increased initial 
disability rating for cervical spine degenerative joint 
disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his claim of entitlement to an increased initial 
disability rating for sinusitis have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his claim of entitlement to an increased initial 
disability rating for right knee patellofemoral syndrome have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Initial Rating Claims

In March 2010 letter, the Veteran indicated that he wished to 
withdraw his claims of entitlement to an increased initial 
disability rating for his cervical spine degenerative joint 
disease, sinusitis and right knee patellofemoral syndrome.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claims of entitlement to an increased initial 
disability rating for cervical spine degenerative joint 
disease, sinusitis and right knee patellofemoral syndrome and 
these claims are dismissed.


ORDER

The claim of entitlement to an initial disability rating in 
excess of 10 percent between September 1, 2006 and August 14, 
2009 and in excess of 20 percent beginning on August 14, 2009 
for cervical spine degenerative joint disease is dismissed.

The claim of entitlement to an initial disability rating in 
excess of 10 percent for sinusitis with a history of 
polypectomy is dismissed.

The claim of entitlement to an initial disability rating in 
excess of 10 percent for right knee patellofemoral syndrome 
is dismissed.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


